DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 15 are rejected under 35 U.S.C 103(a) as being unpatentable over US Patent No.: 3308961 (“CHESLEY”) in view of U.S. Patent No.: 6082557 (“Leahy”).
 
Regarding Claims 10, CHESLEY discloses a configurable tray assembly to be disposed in a fixture for storage and presentation of goods, the configurable tray assembly comprising: 
a tray base plate (12, 14) with a bottom base plate, wherein the tray base plate comprises raised edges (18) the pusher assembly comprising:
a pusher base structure (20), a pusher plate track (32) connected to the pusher base structure, opposite the tray base plate (a seen in Fig.1); 
a front plate (60a) extending from the pusher base structure, away from the tray base plate (12); wherein the front plate is stationary with respect to the pusher base structure (as seen in Fig. 1); and 
a corresponding movable pusher plate (27) slidably connected to the pusher plate track (32) and extending from the pusher base structure, away from the tray base plate (12, 14), wherein the corresponding movable pusher plate (27) is further configured to push the goods toward the front plate by sliding along the pusher plate track (32),
wherein the pusher assembly is further configured to hold the goods on the pusher base structure (20) and between the front plate (60) and the corresponding movable pusher plate (27); 
divider walls (70) connected to the tray base plate (12, 14) adjacent the pusher base structure, wherein the divider walls (70) are further disposed to laterally enclose the pusher assembly and to laterally guide the goods in the pusher assembly; and

edge clips (76) extending from the divider walls (70) wherein the edge clips are configured to engage with the raised edges (18) of the tray base plate to removably attach the divider walls to the tray base plate and to permit lateral adjustment of the divider walls.
CHESLEY discloses the claimed invention but does not disclose the tray base plate and the dividers with walls configured to disposes onto a rod shelf.
LEAHY discloses a similar invention having a tray base plate (212, see Figs. 17A-C) configured to disposes onto a rod shelf (26); the shelf comprised a plurality of divider walls adjustable along the base plate. It would have been obvious to one having skill in the art before the effective filing date of the invention that tray base plate taught by CHESLEY could be adapted with a base plate having dividers with walls and configured to be disposed onto a rod shelf similar to the manner taught by LEAHY to provide a shelf assembly that could be easily altered for different products.
Regarding Claim 11, the combination discloses (CHESLEY) wherein the tray base plate comprises raised edges (18), and wherein the pusher assembly further comprises edge clips (see 60, as seen in Fig. 2) extending from the pusher base structure, wherein the edge clips are configured to engage with the raised edges (18) to removably attach the pusher assembly to the tray base plate.
Regarding Claim 12, the combination discloses (LEAHY) a plurality of slider guides (202) configured to removably attach the configurable tray assembly to rods (26) of the rod shelf, and wherein the plurality of slider guides (202) each permit the tray base plate to slide with respect to the rods of the rod shelf. The combination does not disclose rods but it would be obvious to provide additional rods to improve the strength of the shelf.
Regarding Claim 15, the combination discloses (CHESLEY) a spiral spring (34) configured to exert a spring force on the corresponding movable pusher plate (28), in a direction along the pusher plate track (32) and toward the stationary front plate. 

Claims 16-17 are rejected under 35 U.S.C 103(a) as being unpatentable over CHESLEY and Leahy as applied to claim 15 above, and further in view of US Pub No.: 20140138330 (“HARDY”)
As to Claims 16-17 the combination discloses the claimed invention but does not disclose the pusher having a lock notch. 
Regarding Claim 16-17, Hardy discloses CLAIM 16-wherein the pusher plate track comprises a locking notch (557, 558; as see in Figs. 61-62) configured to engage with the corresponding movable pusher plate; CLAIM 17- wherein a pivoting of the corresponding movable pusher plate (520) enables the corresponding movable pusher plate to engage with the locking notch (557, 558; as see in Figs. 61-62) to prevent movement of the corresponding movable pusher plate 520), and wherein a manual force opposing the spring force reverses the pivoting to enable passing of the locking notch by the corresponding movable pusher plate.
It would have been obvious to one having skill in the art before the effective filing date of the invention that movable pusher taught by the combination could be configured with a locking notch as taught by Hardy, to securely fasten the spring.

Response to Arguments
Applicant’s arguments with respect to claims 10-13 and 15-17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637